     Case 2:17-cv-00772-MCE-EFB Document 53 Filed 11/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ASHLEY LUTHER MURRAY PRICE,                        No. 2:17-cv-772-MCE-EFB P
12                       Plaintiff,
13           v.                                          ORDER
14    RON BARNES, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 22, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire

26   file, the Court finds the findings and recommendations to be supported by the record and by

27   proper analysis.

28   ///
                                                         1
     Case 2:17-cv-00772-MCE-EFB Document 53 Filed 11/23/20 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The findings and recommendations filed September 22, 2020, (ECF No. 50) are

 3   ADOPTED in full;

 4         2. Defendants’ motion for summary judgment (ECF No. 40) is GRANTED and plaintiff’s

 5   claims against them are DISMISSED without prejudice; and

 6         3. The Clerk is directed to enter judgment accordingly and close the case.

 7         IT IS SO ORDERED.

 8   Dated: November 23, 2020

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
